UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2425



H&W FRESH SEAFOODS, INCORPORATED,

                                              Plaintiff - Appellee,

          versus


LEWIS SCHULMAN,

                                              Defendant - Appellant,

          and


SCOTT TAYLOR; HEWS SEAFOOD, INCORPORATED,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-3851-CCB)


Submitted:   February 14, 2002         Decided:     February 22, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewis Schulman, Appellant Pro Se. John Stephen Simms, GREBER &
SIMMS, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Lewis Schulman appeals from the district court’s order de-

clining to reconsider the denial of Schulman’s motion to vacate the

default judgment entered against him.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. H&W

Fresh Seafoods, Inc. v. Schulman, No. CA-98-3851-CCB (D. Md. July

12, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2